                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GERONIMO FRATICELLI ROSADO,                        Civil No. 3: 18-cv-0601
Jr.,

              Plaintiff                            (Judge Mariani)

       V.

RUSSELL JO. BELL, et al.,

              Defendants

                                        ORDER

       AND NOW, THIS Wii'AY OF MAY 2021, upon consideration of the motions to

dismiss pursuant Rule 12(b)(6) of the Federal Rule of Civil Procedure filed by Defendants

Stanish and DeBoer (Doc. 115) and Defendant Havrilla (Doc. 125), Rosado's "motion to

clear any misconception in support files undisputed facts against Dr. Havrilla" (Doc. 129),

and Defendant Havrilla's motion to strike Rosado's "motion to clear any misconception in

support files undisputed facts against Dr. Havrilla" (Doc. 128), and for the reasons set forth

in the Court's Memorandum of the same date, IT IS HEREBY ORDERED THAT:

       1.     Defendants Stanish and DeBoer's motion to dismiss (Doc. 115) Plaintiff's
              negligence claim is GRANTED. The negligence claims against them are
              DISMISSED with prejudice in their entirety.

       2.     Defendant Havrilla's motion to dismiss (Doc. 125) is GRANTED. The complaint
              against Defendant Havrilla is DISMISSED with prejudice in its entirety.

       3.     Defendant Havrilla's motion to strike (Doc. 128) Rosado's "motion to clear any
              misconception in support files undisputed facts against Dr. Havrilla" (Doc. 129)
              is GRANTED. Rosado's motion (Doc. 129) is STRICKEN.
4.   Discovery on the sole remaining claim, the Eighth Amendment medical care
     claim pending against Defendants Stanish and DeBoer, shall commence and
     will close on August 24, 2021.

5.   On or before September 7, 2021 , the parties shall NOTIFY the Court as to
     whether they are amenable to mediation.

6.   On or before September 7, 2021 , the parties shall NOTIFY the Court of their
     willingness to consent to the jurisdiction of a United States Magistrate Judge.
     See 28 U.S.C. § 636(c).

7.   Dispositive motions shall be filed on or before September 24, 2021.

8.   No extensions of the pre-trial schedule shall be granted absent good cause.
     See FED. R. CIv. P. 16(b).




                                        R bert D. Mariani
                                        United States District Judge




                                    2
